MAUS, Judge,
concurring.
I concur. There is evidence from which the trial court could conclude J_acted in self-defense as defined in § 563.031. There is also evidence from which the trial court could find J_ continued to hit Ward’s head against the pavement after Ward was unconscious or incapacitated and conclude J_ could not reasonably believe such force “to be necessary to defend himself.” See State v. Jackson, 452 So.2d 1225 (La.App. 2 Cir.1984). J_did inject the issue of self-defense. § 556.051.
The fact J_did not act in self-defense was thereby made an element of the offense of assault. When an element is in doubt, a juvenile court should find that element to have been established beyond a reasonable doubt. The instructions in MAI-CR 3d can be used for help in identifying the elements of the offense and formulating such a finding.